                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
vs.                                               §    No. 3:14-CR-63-B (1)
                                                  §
BLAKE ROBERTSON,                                  §
          Defendant.                              §

               ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclusions,

and Recommendation of the United States Magistrate Judge and any objections thereto, in accordance

with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the Findings and

Conclusions of the Magistrate Judge are correct and they are accepted as the Findings and

Conclusions of the Court.

       The defendant’s Motion for Amended Restitution Order, received on June 16, 2020 (doc. 221),

is DENIED.

       SIGNED this 18th day of May, 2021.



                                               _________________________________
                                               JANE J. BOYLE
                                               UNITED STATES DISTRICT JUDGE
